Citation Nr: 1035283	
Decision Date: 09/20/10    Archive Date: 09/28/10

DOCKET NO.  06-10 070	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, 
New Mexico


THE ISSUE

Entitlement to an earlier effective date prior to April 18, 2005 
for the grant of service connection for chronic lymphocytic 
leukemia (CLL).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Prem, Counsel


INTRODUCTION

The Veteran served on active duty from January 1965 to October 
1967.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from an April 2005 rating decision by a Regional Office 
(RO) of the Department of Veterans Affairs (VA).  A notice of 
disagreement was received in July 2005, a statement of the case 
was issued in January 2006, and a substantive appeal was received 
in February 2006.   

The Board notes that the Veteran's February 2006 substantive 
appeal included a request for a Board hearing in Washington, D.C.  
He was scheduled for such a hearing to take place in September 
2010.  He failed to report for the hearing or provide good cause 
for his failure to report.  


FINDING OF FACT

Revised VA regulations concerning service connection for chronic 
lymphocytic leukemia went into effect on October 16, 2003.  The 
Veteran was not diagnosed with chronic lymphocytic leukemia until 
December 4, 2004.  His claim was received on April 18, 2005.  


CONCLUSION OF LAW

The criteria for assignment of an effective date earlier than 
April 18, 2005 for the award of service connection for chronic 
lymphocytic leukemia have not been met. 38 U.S.C.A. §§ 5103, 
5103A, 5107, 5110 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.114, 3.400, 3.816 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA) - Duty to Notify

Upon receipt of a complete or substantially complete application, 
VA must notify the claimant of the information and evidence not 
of record that is necessary to substantiate a claim, which 
information and evidence VA will obtain, and which information 
and evidence the claimant is expected to provide.  38 U.S.C.A. 
§ 5103(a).  

The notice requirements apply to all five elements of a service 
connection claim: 1) Veteran status; 2) existence of a 
disability; (3) a connection between the Veteran's service and 
the disability; 4) degree of disability; and 5) effective date of 
the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 
Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO failed to provide notice to the Veteran prior to the 
initial adjudication in April 2005.  The lack of notice was not 
harmful or prejudicial inasmuch as the RO granted service 
connection for CLL and assigned a 100 percent rating.  The 
decision constituted a full grant of the claim.  

In response to the Veteran's July 2005 notice of disagreement, 
the RO issued a statement of the case that fully complied with 
the notice provisions of Dingess.  

The Board notes that the claimant has had the opportunity to 
submit additional argument and evidence, and to meaningfully 
participate in the adjudication process.  The claim was 
subsequently readjudicated in April 2006 and October 2007 
supplemental statements of the case, following the provision of 
notice.  The appellant has not alleged any prejudice as a result 
of the untimely notification, nor has any been shown.  

The Veteran has received all essential notice, has had a 
meaningful opportunity to participate in the development of his 
claim, and is not prejudiced by any technical notice deficiency 
along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004).  In any event, the Veteran has not demonstrated any 
prejudice with regard to the content of the notice.  See Shinseki 
v. Sanders, 129 S.Ct.1696 (2009) (Reversing prior case law 
imposing a presumption of prejudice on any notice deficiency, and 
clarifying that the burden of showing that an error is harmful, 
or prejudicial, normally falls upon the party attacking the 
agency's determination.)  See also Mayfield v. Nicholson, 444 
F.3d 1328, 1333-34 (Fed. Cir. 2006).  

Veterans Claims Assistance Act of 2000 (VCAA) - Duty to Assist

VA has obtained service treatment records, assisted the appellant 
in obtaining evidence, and afforded the appellant the opportunity 
to give testimony before the Board.  All known and available 
records relevant to the issue on appeal have been obtained and 
associated with the Veteran's claims file; and the appellant has 
not contended otherwise.  

Earlier Effective Dates

In order to establish service connection for a claimed 
disability, the facts must demonstrate that a disease or injury 
resulting in a current disability was incurred in active service, 
or if pre-existing active service, was aggravated therein.  See 
38 U.S.C.A. § 1110; 38 C.F.R. §3.303.  Service connection may be 
granted for a disease diagnosed after discharge when all of the 
evidence, including that pertinent to service, establishes that 
the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

Except as otherwise provided, the effective date for an 
evaluation and award of compensation based on an original claim 
or a claim reopened after final disallowance will be the date of 
receipt of the claim or the date entitlement arose, whichever is 
later.  See 38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  Unless 
specifically provided, such determination is made on the basis of 
the facts found.  38 C.F.R. § 3.400(a).



Under 38 C.F.R. § 3.400(b)(2)(i), the effective date for a grant 
of direct service connection will be the day following separation 
from active service or the date entitlement arose if the claim is 
received within one year after separation from service.  
Otherwise, the effective date is the date of receipt of claim, or 
date entitlement arose, whichever is later.  Under 38 C.F.R. § 
3.400(b)(2)(ii), the effective date for presumptive service 
connection will be the date entitlement arose, if a claim is 
received within one year after separation from active service.  
Otherwise, the effective date will be the date of receipt of the 
claim, or the date entitlement arose, whichever is later.

A specific claim in the form prescribed by the Secretary must be 
filed in order for benefits to be paid to any individual under 
the laws administered by VA.  See 38 U.S.C.A. § 5101(a); 38 
C.F.R. § 3.151.

Any communication or action indicating an intent to apply for one 
or more benefits under the laws administered by VA, from a 
claimant, his or her duly authorized representative, a Member of 
Congress, or some person acting as next friend of a 
claimant who is not sui juris may be considered an informal 
claim.  Such informal claim must identify the benefit sought.  
Upon receipt of an informal claim, if a formal claim has not been 
filed, an application form will be forwarded to the claimant for 
completion.  If received within one year from the date it was 
sent to the claimant, it will be considered filed as of the date 
of receipt of the informal claim.  See 38 C.F.R. § 3.155.  A 
report of examination or hospitalization which meets the 
requirements of this section will be accepted as an informal 
claim for benefits if the 
report relates to a disability which may establish entitlement.  
Once a formal claim for pension or compensation has been allowed 
or a formal claim for compensation has been disallowed for the 
reason that the service-connected disability is not compensable 
in degree, receipt of a report of examination or hospitalization 
by VA or the uniformed services will be accepted as an informal 
claim for benefits.  The date of outpatient or hospital 
examination or date of admission to a VA or uniformed services 
hospital will be accepted as the date of receipt of a claim.  The 
provisions of this paragraph apply only when such reports relate 
to examination or treatment of a disability for which service-
connection has previously been 


established or when a claim specifying the benefit sought is 
received within one year from the date of such examination, 
treatment or hospital admission.  38 C.F.R. § 3.157.

38 C.F.R. § 3.157 (b)(2), specifically indicates that the date on 
which evidence is received from a private physician or layman is 
the date which will be used for effective date purposes.

If compensation is awarded pursuant to a liberalizing law or VA 
issue, the effective date of such award shall be fixed in 
accordance with the facts found, but shall not be earlier than 
the effective date of the act or administrative issue.  For 
claims reviewed more than one year after the effective date of 
the liberalizing law or VA issue, benefits may be authorized for 
a period of one year prior to the date of receipt of the request 
for review.  The provisions of this paragraph are applicable to 
original and reopened claims as well as claims for increase.  See 
38 U.S.C.A. 
§ 5110(g) (West 2002); 38 C.F.R. §§ 3.114, 3.400(p) (2006); McCay 
v. Brown, 9 Vet. App. 183 (1996), aff'd 106 F.3d 1577 (Fed. Cir. 
1997).  Further, to be eligible for a retroactive award, the 
claimant must show that all eligibility criteria for the benefits 
existed at the time of the effective date of the law and 
continuously thereafter to the date of claim or administrative 
determination of entitlement.  38 C.F.R. § 3.114(a).

Pertinent to the question of entitlement to service connection 
for CLL for the purpose of entitlement to retroactive benefits is 
the history regarding effective dates pertaining to diseases 
recognized as entitled to service connection presumptive to 
herbicide exposure, including CLL.  Following a 2002 decision of 
the United States Court of Appeals for the Ninth Circuit (Ninth 
Circuit), VA established regulations pertaining to effective 
dates for service connection for disease based on herbicide 
exposure.  Nehmer v. United States Veterans Administration, 284 
F.3d 158, 1161 (9th Cir. 2002) (Nehmer III).  Effective date 
rules for awards under the Nehmer Court Orders, to include claims 
for DIC benefits, have been promulgated at 38 C.F.R. § 3.816.  
See id.; see also Nehmer v. United States Veterans 
Administration, 32 F. Supp. 1404 (N.D. Cal. 1989) (Nehmer I); 
Nehmer v. United States Veterans 


Admin., 32 F. Supp. 2d 1175 (N.D. Cal. 1999) (Nehmer II); and the 
class action Order in Nehmer v. United States Veterans Admin., 
No. CV-86-6160 TEH (N.D. Cal. Dec. 12, 2000).

Pursuant to 38 C.F.R. § 3.816, a Nehmer class member is defined 
to include a Vietnam Veteran who has a covered herbicide disease.  
CLL was added to the list of covered herbicide diseases in 
October 2003, and an April 2006 decision of the United States 
Court for the Northern District of California held that the 
provisions of the Nehmer class action suit also applied to 
disability or death claims based on CLL, thus entitling those who 
met the eligibility requirements to claim retroactive benefits.  
See 68 Fed. Reg. 59540-59542 (October 16, 2003); see also Nehmer 
v. United States Veterans Admin., No. CV-86-6160 (TEH).

Under 38 C.F.R. § 3.816(c), if a Nehmer class member is entitled 
to disability compensation for a covered herbicide disease, the 
effective date of the award will be as follows:

(1) If VA denied compensation for the same covered herbicide 
disease in a decision issued between September 25, 1985 and May 
3, 1989, the effective date of the award will be the later of the 
date VA received the claim on which the prior denial was based or 
the date the disability arose, except as otherwise provided in 
paragraph (c)(3) of this section.  A prior decision will be 
construed as having denied compensation for the same disease if 
the prior decision denied compensation for a disease that 
reasonably may be construed as the same covered herbicide disease 
for which compensation has been awarded.  Minor differences in 
the terminology used in the prior decision will not preclude a 
finding, based on the record at the time of the prior decision, 
that the prior decision denied compensation for the same covered 
herbicide disease.

(2)  If the class member's claim for disability compensation for 
the covered herbicide disease was either pending before VA on May 
3, 1989, or was received by VA between that date and the 
effective date of the statute or regulation establishing a 
presumption of service connection for the covered disease, the 
effective date of the award will be the later of the date such 
claim was received by VA or the date the disability arose, except 
as otherwise provided in paragraph (c)(3) of this section.  A 
claim will be considered a claim for compensation for a 
particular covered herbicide disease if:

(i) The claimant's application and other supporting statements 
and submissions may reasonably be viewed, under the standards 
ordinarily governing compensation claims, as indicating an intent 
to apply for compensation for the covered herbicide disability; 
or (ii) VA issued a decision on the claim, between May 3, 1989 
and the effective date of the statute or regulation establishing 
a presumption of service connection for the covered disease, in 
which VA denied compensation for a disease that reasonably may be 
construed as the same covered herbicide disease for which 
compensation has been awarded. 

(3)  If the class member's claim referred to in paragraph (c)(1) 
or (c)(2) of this section was received within one year from the 
date of the class member's separation from service, the effective 
date of the award shall be the day following the date of the 
class member's separation from active service.

(4)  If the requirements of paragraph (c)(1) or (c)(2) of this 
section are not met, the effective date of the award shall be 
determined in accordance with §§ 3.114 and 3.400.  See 38 C.F.R. 
§ 3.816(c) (2009).

The RO assigned an effective date of April 18, 2005 (the date of 
receipt of the claim) for entitlement to service connection for 
CLL.  The Veteran's representative argued (in its March 2010 
Informal Hearing Presentation) that the correct effective date 
should be December 4, 2004 (the date at which the Veteran was 
diagnosed with CLL).  

The Veteran's claim does not fall into either category enumerated 
in 38 C.F.R. 
§ 3.816(c)(1) and (2).  It does not fall under 38 C.F.R. § 
3.816(c)(1) in that the VA did not deny compensation for CLL in a 
decision issued between September 25, 1985 and May 3, 1989.  

The Veteran's claim does not fall under 38 C.F.R. § 3.816(c)(2) 
in that the Veteran's claim was not pending before VA on May 3, 
1989; and it was not received by VA between May 3, 1989 and the 
effective date of the statute or regulation establishing a 
presumption of service connection (October 16, 2003).

The Board notes that pursuant to 38 C.F.R. § 3.816(c)(4),  if the 
requirements of paragraph (c)(1) or (c)(2) of this section are 
not met, the effective date of the award shall be determined in 
accordance with §§ 3.114 and 3.400.  See 38 C.F.R. 
§ 3.816(c) (2009).

Pursuant to 38 C.F.R. § 3.114 (regarding the effective date of 
compensation awarded pursuant to a liberalizing law), benefits 
may be authorized for a period of one year prior to the date of 
receipt of the request for review for claims reviewed more than 
one year after the effective date of the liberalizing law or VA 
issue.  However, in order to be eligible for a retroactive award, 
the claimant must show that all eligibility criteria for the 
benefits existed at the time of the effective date of the law and 
continuously thereafter to the date of claim or administrative 
determination of entitlement.  38 C.F.R. § 3.114(a).  In this 
case, the Veteran did not meet all the eligibility criteria at 
the time of the effective date of the law (October 16, 2003) 
inasmuch as he was not diagnosed with CLL until December 4, 2004.  
Consequently, 38 C.F.R. § 3.114 is inapplicable.

Pursuant to 38 C.F.R. § 3.400, the effective date for an 
evaluation and award of compensation based on an original claim 
or a claim reopened after final disallowance will be the date of 
receipt of the claim or the date entitlement arose, whichever is 
later.  

In this case, the date entitlement arose is December 4, 2004 (the 
date that the Veteran was diagnosed with CLL).  The date of 
receipt of the claim is April 18, 2005.  The proper effective 
date is the later of the two.  Consequently, an effective date 
earlier than April 18, 2005 is not warranted.  




ORDER

The appeal is denied.  



____________________________________________
M. W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


